           Case 2:20-cv-01781-RFB-VCF Document 3 Filed 11/02/20 Page 1 of 2




 1

 2                              UNITED STATES DISTRICT COURT

 3                                      DISTRICT OF NEVADA

 4 Charles Smith,                                        Case No.: 2:20-cv-01781-RFB-VCF

 5                                       Petitioner,

 6 v.                                                                       Order

 7 William Hutchings, et al.,

 8                                     Respondents.

 9

10         Petitioner has filed an application to proceed in forma pauperis with an attached petition

11 for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 and a motion for appointment of counsel.

12 ECF No. 1. Based on the information provided with the application, the court finds that petitioner

13 can pay the full filing fee of $5.00. Therefore, petitioner will be required to pay the fee before this

14 action proceeds.

15         In addition, a petition for writ of habeas corpus under 28 U.S.C. § 2254 must be on the

16 form supplied by the court or substantially follow either that form or the form appended to the

17 Rules Governing Section 2254 Cases in the United States District Courts. LSR 3-1, Local Rules

18 of Practice. The petition for writ of habeas corpus submitted by petitioner is written in longhand

19 on notebook paper and only roughly follows the approved format. ECF 1-1. Accordingly,

20 petitioner will be required to file an amended petition in compliance with LSR 3-1.

21

22

23
           Case 2:20-cv-01781-RFB-VCF Document 3 Filed 11/02/20 Page 2 of 2




 1         IT IS THEREFORE ORDERED that the application to proceed in forma pauperis (ECF

 2 No. 1) is DENIED. Petitioner shall have 30 days from the date that this order is entered to have

 3 the filing fee of $5.00 sent to the Clerk of Court. Failure to comply will result in the dismissal of

 4 this action.

 5         IT IS FURTHER ORDERED that the Clerk shall send petitioner two copies of this order.

 6 Petitioner is ordered to make the necessary arrangements to have one copy of this order attached

 7 to the check paying the filing fee.

 8         IT FURTHER IS ORDERED that the Clerk shall send petitioner a noncapital Section

 9 2254 habeas petition form, the instructions for the form, and a copy of the papers that he submitted

10 in this action. Petitioner shall have 30 days to file an amended petition on the supplied form.

11         Dated: November 2, 2020

12
                                                            _________________________________
13                                                       RICHARD F. BOULWARE, II,
                                                         UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23



                                                     2
